Citation Nr: 1744428	
Decision Date: 10/05/17    Archive Date: 10/17/17

DOCKET NO.  15-07 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial compensable rating for maxillary and frontal sinusitis.

2.  Entitlement to a total disability evaluation based on individual unemployability as a result of service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kenneth Ciardiello, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 1993 to July 1997.

This matter comes to the Board of Veterans' Appeals (Board) from a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In June 2017, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ).  At the hearing, the Veteran raised a claim for a TDIU, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  Such is not a separate claim, but a part of the claim on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2016).

The issues of entitlement to an increased initial rating for sinusitis and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's chronic maxillary and frontal has been manifested by more than six non-incapacitating episodes per year of sinusitis.



CONCLUSION OF LAW

The criteria for an initial rating of 30 percent for chronic maxillary and frontal sinusitis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2016); 38 C.F.R. § 4.97, Diagnostic Code 6513 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating many accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's chronic maxillary and frontal sinusitis is rated pursuant to 38 C.F.R. § 4.97, Diagnostic Code 6513.  Diagnostic Code 6513 provides that a 10 percent evaluation will be assigned where there are one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent evaluation will be assigned where there are three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 50 percent evaluation will be assigned following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  An incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician.  See Note, 38 C.F.R. § 4.97, Diagnostic Code 6513 (2016).

The Veteran was afforded a VA examination in connection with this claim in June 2017.  During the examination, the examiner reported symptoms of near constant sinusitis, pain of affected sinus, and tenderness of affected sinus.  The report also reflects that the Veteran previously underwent endoscopic sinus surgery for a deviated septum and shaved turbinates.  Additionally, it was reported that the Veteran experiences over seven non-incapacitating episodes of sinusitis per year.  The Board finds that this symptomatology warrants a 30 percent rating. 

The issue of evaluation of the Veteran's maxillary and frontal sinusitis in excess of 30 percent is remanded for further evidentiary development.  

ORDER

Subject to the law and regulations governing payment of monetary benefits, a 30 percent initial rating for is warranted. 



REMAND

The Board finds that remand is necessary for further evidentiary development.  First, the Veteran has indicated that she is in receipt of Social Security Administration (SSA) disability benefits.  See October 2016 Correspondence.  As these records are potentially relevant to claims on appeal, an attempt to secure them must be made.  

Secondly, additional evidence was added to the claims folder following the issuance of the last supplemental statement of the case (SSOC) in January 2017.  The Board acknowledges that the Form 9 in this case was received after February 2, 2013; however, the evidence, to include VA examinations, was added to the record by VA and not by the Veteran or his representative, and no SSOC was issued.  These records should be considered on remand, and an SSOC should be issued. 

As the Veteran's claim for a rating in excess of 30 percent for maxillary and frontal sinusitis is being remanded, so must her claim for a TDIU, as it is inexplicably intertwined with the outcome of that issue.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain any outstanding VA medical records and associate them with the Veteran's claims file.

2. Then, request copies of any SSA disability benefit determinations relevant to the current issues on appeal, as well as copies of the medical records on which such determinations were based. 

3. Notify the Veteran that she may submit lay statements from herself and from other individuals who have first-hand knowledge of the extent and severity of maxillary and frontal sinusitis, including all other manifestations thereof.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

4. Then readjudicate the appeal.  If any of the benefits sought on appeal remain denied, furnish the Veteran and his representative with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2016).





______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


